United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0816
Issued: July 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 3, 2017 appellant filed a timely appeal from an October 27, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury causally related to the accepted July 25, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 27, 2016
decision. The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time
of its final decision; therefore, this additional evidence cannot be considered by the Board on appeal. 20 C.F.R.
§ 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On July 25, 2016 appellant, then a 36-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained a left leg injury when her leg fell
through a weak porch while in the performance of duty. She notified her supervisor and stopped
work on the date of injury.
In work status reports dated July 25 through August 22, 2016, Dr. Priya P. Asija, Boardcertified in family medicine, reported that appellant was first evaluated on July 25, 2016 for a left
leg injury when she stepped into broken wooden porch flooring. She diagnosed left leg injury
and swelling and restricted appellant from returning to work. Dr. Asija released appellant to
work on August 23, 2016 with restrictions.
In an August 1, 2016 work status report, Dr. Myron O. Bodnar, Board-certified in
internal medicine, reported that appellant was injured on July 25, 2016 and could return to work
on August 4, 2016 with restrictions. He noted that she sustained a left leg injury when she
stepped through a wood porch floor while delivering mail.
By letter dated September 15, 2016, OWCP informed appellant that the evidence of
record was insufficient to support her claim. It noted that the medical evidence received failed to
document any diagnosed condition which could be related to the employment incident.
Appellant was advised of the medical evidence needed and was afforded 30 days to submit the
necessary evidence.
In support of her claim, appellant submitted an August 12, 2016 certificate of excuse note
and a September 7, 2016 disability release form from Dr. Corinne Kennedy, a treating
chiropractor. Dr. Kennedy noted treatment for leg pain.
By decision dated October 27, 2016, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that she sustained an injury. It found that the
July 25, 2016 incident occurred as alleged; however, the evidence failed to provide a firm
medical diagnosis which could be attributed to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the

3

Supra note 1.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such causal
relationship.7 The opinion of the physician must be based on one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
Appellant has established that the July 25, 2016 employment incident of her leg falling
through a weak porch occurred as alleged. The issue, therefore, is whether the medical evidence
of record is sufficient to establish that the employment incident caused an injury. The Board
finds that appellant did not submit sufficient medical evidence to support that she sustained an
injury causally related to the accepted employment incident.9 The medical evidence is deficient
on two grounds: first, it fails to provide a firm diagnosis; and second, there is no narrative
opinion on causal relationship between a diagnosed condition and the employment incident.
In work status reports dated July 25 through August 22, 2016, Dr. Asija described the
July 25, 2016 employment incident and diagnosed left leg injury and swelling. The Board notes
that Dr. Asija failed to provide a firm medical diagnosis as the physician only noted left leg
injury and swelling. As such her report is of limited probative medical value.10 Left leg swelling
4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4.

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

Id.

10

See B.S., Docket No. 11-1504 (issued February 3, 2012).

3

is a description of a symptom rather than a compensable medical diagnosis.11 Dr. Asija also
failed to address causal relationship. Similarly, Dr. Bodnar’s August 1, 2016 work status report
also failed to establish a firm medical diagnosis and did not address causation.12 The opinion of
a physician must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record, and provide medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.13 Therefore, this evidence fails to meet appellant’s
burden of proof.
Dr. Kennedy is a chiropractor. Chiropractors are not considered physicians under FECA
unless it is established that there is a spinal subluxation as demonstrated by x-ray to exist.14
Dr. Kennedy did not diagnose subluxation based on the results of an x-ray.15 Therefore, her
report has no probative value.16
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.17 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.18 In the instant case, appellant has established that the July 25, 2016 incident occurred
as alleged. She has failed, however, to establish a firm medical diagnosis and to provide medical
rationale supporting an injury causally related to the accepted July 25, 2016 employment
incident. Thus, appellant has failed to meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

11

C.F., Docket No. 08-1102 (issued October 10, 2008).

12

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket
No. 09-2027 (issued May 12, 2010).
13

See Lee R. Haywood, 48 ECAB 145 (1996).

14

See Kathryn Haggerty, 45 ECAB 383 (1994).

15

5 U.S.C. § 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
16

L.S., Docket No. 07-560 (issued June 22, 2007).

17

Daniel O. Vasquez, 57 ECAB 559 (2006).

18

D.D., 57 ECAB 734 (2006).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury causally related to a July 25, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

